Exhibit 10.2

AMENDMENT NO. 4 TO DEVELOPMENT AND LICENSE AGREEMENT

This Amendment No. 4 (the “Amendment”), dated March 29, 2012, is entered into by
and between Abbott Diabetes Care Inc., formerly known as TheraSense, Inc.
(“ADC”), and Insulet Corporation (“Insulet”), to amend the Development and
License Agreement entered into between TheraSense, Inc. (“Therasense”) and
Insulet, effective as of January 23, 2002, as previously amended on March 3,
2008, June 30, 2010 and April 5, 2011 (together with this Amendment No. 4
hereinafter referred to collectively as the “Agreement”). Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to them in the
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment and in the Agreement, ADC and Insulet hereby agree as follows:

 

  1. Section 1.37 is hereby amended and restated in its entirety to read as
follows:

“Expansion Territory” means Germany, France, UK, Netherlands, Switzerland,
Belgium, Finland, Norway, Sweden, Australia, China (including, for avoidance of
doubt, Hong Kong, Macau and Taiwan), Austria, Denmark and Czech Republic. Except
as otherwise set forth herein, the Expansion Territory shall be considered a
part of the Territory.

 

  2. The last sentence of Section 2.9 is hereby amended and restated in its
entirety to read as follows:

[***************************************************************************************************
***********************************************]

 

  3. A new Section 6.6(c) is hereby added to read as follows:

(c) Neither Party (nor their Affiliates or any of their respective contractors,
distributors or agents) will publish or distribute any written or electronic
marketing, promotional, customer service or other similar materials (“Marketing
Materials”) that mention the other Party’s name or products or use the other
Party’s trademarks without the other Party’s prior review and written approval.
Such approval shall not be unreasonably withheld. For avoidance of doubt, the
foregoing provision applies to, without limitation, websites, advertising, sales
aids, brochures, marketing collateral, emails, social media and letters or other
communications to customers, distributors, health care providers and other third
parties. For the further avoidance of doubt, a Party need not seek approval for
changes to previously approved Marketing Materials if the changes are unrelated
to the other Party’s name, products or trademarks, and do not change the overall
meaning, context or impression of the approved Marketing Materials. In all
cases, a Party changing approved Marketing Materials will notify the other Party
in writing of such changes and provide the other Party with a copy of the
changed Marketing Materials.

 

  4. A new sentence is hereby appended to the end of Section 6.7 to read as
follows:

Failure by Insulet to notify ADC of its intent to begin marketing and selling
the Product with ADC DBGM in a country within the Expansion Territory within the
time periods specified in this paragraph shall constitute a material breach of
this Agreement. Notwithstanding the foregoing and for the avoidance of doubt:
(i) Insulet has previously provided the notice required by this paragraph with
respect to Germany, France, UK, Netherlands, and Switzerland and is entitled to
continue marketing and selling the Product with ADC DBGM in those countries;
(ii) ADC acknowledges that Amendment No. 4 to this Agreement constitutes notice
from Insulet of its intent to commence marketing and selling the Product with
ADC DBGM in Norway, Sweden, Austria, Denmark and the Czech Republic and Insulet
may commence such marketing and selling effective immediately upon execution of
Amendment No. 4.

 

  5. A new sentence is hereby appended to the end of Section 6.8(a) to read as
follows:

Without limiting ADC’s right to stop providing Kits, if Insulet fails to provide
the Kit Forecast for any country within the [****] period specified in this
paragraph, ADC shall have no obligation to provide Kits in such country until
[******] after the date on which ADC receives the Kit Forecast.

 

  6. The second sentence in Section 6.8(d) is hereby amended to correct the term
“INTERRUPTED” to “UNINTERRUPTED.”

 

  7. A new Section 6.8(e) is hereby added to read as follows:

(e) In addition to the Kits provided above for New Customers, ADC may also
provide Kits, Test Strips and control solution to Insulet [******], solely for
Insulet sales training and demonstration purposes. The Kit Forecasts provided by
Insulet pursuant to this section shall also show, on a country-by-country basis,
how many Kits are required for New Customers and how many Kits, Test Strips and
control solution vials are required for sales training and demonstration
purposes, subject to ADC’s approval and acceptance in its sole discretion. ADC
may cease providing additional Kits, Test Strips and control solution under this
paragraph at any time upon written notice to Insulet.



--------------------------------------------------------------------------------

  8. A new Section 6.8(f) is hereby added to read as follows:

(f) ADC’s provision of Kits and control solution to Insulet pursuant to this
Section 6.8 is subject to the conditions set forth in that certain letter, from
ADC to Insulet, dated October 17, 2011, a copy of which is attached hereto as
Schedule D and incorporated herein by reference. Such letter states that ADC may
immediately cease providing Kits and/or control solution to Insulet if Insulet
fails to take measures to ensure that its customers use Test Strips provided by
ADC after August 23, 2011 only with a blood glucose meter provided by ADC and
not with the Product, until such time as the Product is cleared by the FDA for
use with ADC’s currently approved Test Strips.

 

  9. A new Section 6.9 is hereby added to read as follows:

6.9 Joint Sales Calls; Promotion and Detailing. The Parties may, but shall not
be obligated to, coordinate sales efforts and make joint sales calls to
customers. However, neither Party will promote or detail any of the other
Party’s products or services to customers without the other Party’s express
prior consent. For the avoidance of doubt, Insulet’s promotion and detailing of
the Product including demonstrations of the use of the ADC DBGM, and Test Strips
with the Product shall not require the consent of ADC, unless such promotion or
detailing focuses on characteristics of, or makes any claims concerning, any ADC
products or services (including the ADC DBGM and the Test Strips) that are not
directly related to demonstrating the use of the ADC DBGM and Test Strips with
the Product (e.g., without limitation, discussions of the performance
characteristics of the ADC DBGM or Test Strips or discussions of ADC’s Promise
Program). Such consent may be conditioned on a requirement that prior to
engaging in such promotion or detailing activities, the Party who is promoting
or detailing must require its employees or agents to undergo sales training
approved by the other Party to learn about the other Party’s products and
services and how to promote or detail them appropriately. A Party shall stop
promoting or detailing the other Party’s products or services immediately upon
receipt of a written request to do so from the other Party. Neither Party shall
be entitled to any compensation for promoting or detailing the other Party’s
products or services in accordance with this paragraph. In connection with any
joint sales or promotional activities, the parties shall comply with the
Advanced Medical Technology Association (AdvaMed) Code of Ethics on Interactions
with Health Care Professionals.

 

  10. A new sentence is hereby appended to the end of Section 9.3 to read as
follows:

Insulet shall submit written reports and invoices to ADC pursuant to this
paragraph within [**********] after the end of the calendar quarter in which the
Customer Service Events occurred, and ADC shall have no obligation to pay for
any Customer Service Events that are not reported within such time period.

 

  11. A new sentence is hereby appended to the end of Section 9.4 to read as
follows:

Insulet shall submit written reports and invoices to ADC pursuant to this
paragraph within [**********] after the end of the calendar quarter in which the
Customer Service Events occurred, and ADC shall have no obligation to pay for
any Expansion Territory Customer Service Events (neither initial fees nor annual
fees) that are not reported within such time period.

 

  12. A new Section 9.8 is hereby added to read as follows:

9.8 Additional Countries. Notwithstanding anything in this Agreement to the
contrary, the following provisions shall apply solely with respect to Insulet’s
activities and planned activities in Austria, Denmark and the Czech Republic
(the “Additional Countries”):

(a) ADC shall not be required to provide any customer service training or other
training to Insulet employees or agents with respect to Insulet’s activities or
planned activities in any of the Additional Countries;

(b) With respect to New Customers and Expansion Territory Customer Service
Events in the Additional Countries the initial fee shall be [****] and the
annual fee shall be [****].

(c) ADC shall have no obligations under Section 4.7(c) or Section 4.7(e) with
respect to any actual or alleged infringement of any third party’s Rights in the
Additional Countries.

(d) ADC shall have no obligation under Section 6.2(a) to provide any marketing
or technical assistance to Insulet in any of the Additional Countries, but ADC
shall continue to provide promotional materials (in English) subject to the
requirements set forth in Section 6.2(a).

 

2



--------------------------------------------------------------------------------

  13. A new Section 9.9 is hereby added to read as follows:

9.9 Forecasts. On the first day of each quarter during the term of this
Agreement, Insulet shall provide a rolling quarterly forecast showing Insulet’s
estimated Customer Service Events and Expansion Customer Service Events on a
country-by-country basis for the following [****] period. Such forecasts shall
be based on Insulet’s good faith estimates, but shall be used for ADC’s planning
purposes only and shall not be binding on Insulet.

 

  14. Except as specifically modified or amended hereby, the Agreement shall
remain in full force and effect, and as so modified or amended, is hereby
approved. No provision of this Amendment may be modified or amended except
expressly in a writing signed by both parties.

*      *      *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 4 to Development
and License Agreement to be signed by a duly authorized representative effective
as of the date set forth above.

 

INSULET CORPORATION

    ABBOTT DIABETES CARE INC. By:  

/s/ Duane DeSisto

    By:  

/s/ Robert B. Ford

Name:   Duane DeSisto     Name:   Robert B. Ford Title:   Chief Executive
Officer     Title:   Vice President, Global Commercial Operations

 

4